Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4421 Page 1 of 22



    Matthew J. Speredelozzi
    Attorney at Law, SBN: 256190
    444 West C Street, Ste. 310
    San Diego, CA 92101
    p. 619.363.1405
    f. 619.566.4127
    matt@lawofficemjs.com

    Attorney for
    FLORENCIO JOSE DOMINGUEZ



                                UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA



    FLORENCIO JOSE DOMINGUEZ                   )    Case No. 14cv2890 BAS (RBB)
                                               )
                   Petitioner                  )
                                               )    SUPPLEMENTAL PETITION FOR
    v.                                         )    RELIEF PURSUANT TO 28 USC §
                                               )    2241; MEMORANDUM OF POINTS
    SCOTT KERNAN, Secretary, California        )    AND AUTHORITIES
    Department of Corrections and              )
    Rehabilitation,                            )
                                               )
                Respondent                     )
    _____________________________              )


    TO: THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
    CALIFORNIA AND THE ATTORNEY GENERAL FOR THE STATE OF CALIFORNIA;
    Please take notice that Petitioner hereby submits for consideration this SUPPLEMENTAL
    PETITION FOR RELIEF PURSUANT TO 28 U.S.C. § 2241.




                                  SUPPLEMENTAL PETITION
                                          ­1­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4422 Page 2 of 22


                                                  TABLE OF AUTHORITIES
    STATUTES
    Cal. Penal Code § 654 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4, 11, 22
    28 U.S.C. § 2241 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4, 12, 13, 14
    28 U.S.C. § 2254 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 12, 13, 14
    U.S. Const., Amend. V . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 15


    CASE LAW
    Kellett v. Superior Court (1966) 63 Cal. 2d 822 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 11, 22
    Stow v. Murashige (9th Circ. 2004) 389 F.3d 880 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4, 12
    Ashe v. Swenson (1970) 397 U.S. 436 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .10, 15, 16, 17
    Ex parte Royall, 117 U.S. 241 (1886) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .13
    Picard v. Connor (1971) 404 U.S. 270 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14
    United States ex rel. Scranton v. New York (2d Cir. 1976) 532 F.2d 292 . . . . . . . . . . . . . . .13
    United States ex rel. Ordog v. Yeager (D.N.J. 1969) 299 F.Supp. 321 . . . . . . . . . . . . . . 13, 14
    People v. Shuey (1975) 13 Cal. 3d 835 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
    Vasquez v. Hillary (1986) 474 U.S. 254 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14
    McCary v. Zavaras (10th Circ. 2010) 398 Fed. Appx. 399 . . . . . . . . . . . . . . . . . . . . . . . . . .14
    Ward v. Wolff (1980), 499 F. Supp. 1129 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14
    Barrett v. Acevedo (8th Circ. 1999) 169 F.3d 1155 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15
    Snell v. Lockhart (8th Circ. 1994) 14 F.3d 1289 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15
    Yeager v. United States (2009) 557 U.S. 110 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 17
    United States v. Felix (1992) 503 U.S. 378 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .18
    Evanchyk v. Stewart (9th Circ. 2003) 340 F.ed. 933 . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19, 20
    Green v. United States (1957) 355 U.S. 184 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21


    JURY INSTRUCTIONS
    Calcrim 417 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .21




                                                SUPPLEMENTAL PETITION
                                                        ­2­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4423 Page 3 of 22


                                           BACKGROUND
             On October of 2010, Petitioner was brought to trial on a single count of murder with
    special allegations related to use of a firearm and that the murder was committed for the
    benefit of, at the direction of, or in association with a criminal street gang. That trial
    resulted in a hung jury. Judge Jeffrey Fraser dismissed the case at a status hearing on
    November 4, 2010 stating that the prosecution failed to meet its burden of proof at trial.
    This dismissal is the basis of the instant writ, the primary issue being whether the judge’s
    pronouncement in dismissing the case was the functional equivalent of an acquittal thus
    precluding a retrial.
             Immediately after the dismissal, the San Diego County District Attorney’s office
    (hereinafter “DA”) re­filed the case, now charging both murder and conspiracy to commit
    murder. Petitioner objected via a demurrer (which was denied), filed a emergency writ
    (which was denied), and entered a plea of once in jeopardy. Petitioner stood trial for a
    second time and was found guilty on both charges on April 28, 2011. He was later
    sentenced on June 24, 2011. Petitioner appealed his conviction on double jeopardy grounds
    (and other grounds unrelated to the instant supplemental petition). The Fourth District Court
    of Appeal for the State of California denied his double jeopardy claim. The California
    Supreme Court denied review.
             Petitioner filed the instant writ claiming his convictions were in violation of the
    Fifth Amendment privilege against being twice put in jeopardy for the same offense. On
    August 23, 2016 the magistrate judge issued a Report and Recommendation Granting
    Petition for Writ of Habeas Corpus. (ECF #9.) After oral argument, the District Court
    Judge requested briefing on whether the conspiracy to commit murder charge was barred by
    double jeopardy, “assuming the Court finds that Petitioner is entitled to habeas relief as to
    his murder conviction…” (ECF #15.)
             On October 6, 2017, the state court overturned Petitioner’s conviction based on a
    “Brady” violation. (ECF #16, Exhibit I.) In the state court proceedings it was discovered
    that the San Diego Police Crime Lab withheld exculpatory information related to changes in
    DNA interpretation protocols that were relevant and material in Petitioner’s second




                                   SUPPLEMENTAL PETITION
                                           ­3­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4424 Page 4 of 22


    prosecution. The state court ordered the DA to release petitioner or retry the case.
            On November 3, 2017, the DA elected to retry the case, but filed an Amended
    Information foregoing the prosecution of the murder charge and now charging only the
    conspiracy to commit murder charge. This strategic move by the prosecution gave the
    Respondent a tactical advantage in this federal habeas petition. Based on the federal filings,
    it was obvious the federal court was seriously considering finding that an acquittal occurred
    precluding retrial of the murder charge. The federal court still had some questions as to
    whether an acquittal barred the conspiracy charge. (ECF #15.) By foregoing the murder
    prosecution and proceeding only on the conspiracy charge, the DA could avoid a ruling that
    an acquittal occurred by arguing that conspiracy to commit murder is not the “same offense”
    and thus not precluded by double jeopardy. If the court accepted this argument, it would
    render a ruling on whether an acquittal occurred unnecessary.
            This is a significant tactical move because under independent state law an acquittal
    would unquestionably preclude retrial on both conspiracy to commit murder and murder.
    (See Cal. Penal Code § 654 and Kellett v. Superior Court (1966) 63 Cal. 2d 822.) This gives
    the prosecution in this case, both the DA and the Respondent, the ironic circumstance of
    having benefited from their own Brady violation.
            After the conviction was overturned in state court and the DA filed an amendment
    information on only the conspiracy charge, this court dismissed the instant petition as moot.
    After appeal at the Ninth Circuit, the case was remanded with instructions to treat this
    petition as a 28 U.S.C. § 2241(a) petition (pretrial habeas), rather than a 28 U.S.C. § 2254
    petition (post conviction habeas) under the Antiterrorism and Effective Death Penalty Act
    (aka “AEDPA”). This is significant because it changes the standard of review from the
    contrary to/unreasonable application of law/unreasonable determination of facts standards to
    de novo standard. (See Stow v. Murashige (9th Circ. 2004) 389 F.3d 880, 885­886.)
            This court now seeks a supplemental petition and briefing stating each ground
    available pursuant to § 2241 and the facts supporting each ground and the relief requested.
    (ECF #35.) Further, the court ordered Petitioner to address several issues including
    “whether (1) he has adequately exhausted his double jeopardy claim under § 2241; and (2)




                                  SUPPLEMENTAL PETITION
                                          ­4­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4425 Page 5 of 22


    the Double Jeopardy Clause bars his prosecution on a charge of conspiracy to commit
    murder when, assuming he was acquitted, his previous acquittal applied solely to the charge
    of murder.” Petitioner can also brief other issues he deems appropriate. (Id.)
                                         PERTINENT FACTS
              The first trial (where Petitioner was charged with only murder) and the second trial
    (where he was convicted of murder and conspiracy to commit murder) were not significantly
    factually distinguishable. They were basically the same case and the same facts. The only
    significant difference is that at the second trial the prosecution added a new theory of
    liability, conspiracy to commit murder. That theory was not based on new facts and all facts
    the prosecution relied on to bring the new theory were fully known to the prosecution at the
    first trial.
              At first trial the prosecution presented the theory that on September 13, 2008, three
    men beat the victim Moises Lopez in Mountain View Park while a dozen or so other gang
    members were present in the park. On the night in question, gang members were assembled
    at Mountain View Park in Southeast San Diego. They were drinking and smoking marijuana
    and jumping in new gang members. Both men and women were present at the park.
              Three of the men at the park attacked and beat the victim in the open field area of
    the park next to Franklin Ave. The men then stepped away from the victim and went to the
    benches next to the alley in the park for a few minutes while the victim stayed lying on the
    ground. One of the three men then approached the victim and pulled a gun from his
    waistband and shot the victim multiple times. Everyone ran away when the gunshots rang
    out.
              The prosecution called witness Magdalena Lopez who testified on October 6, 2019.
    (Exhibit 1 ­ Oct 6, 2010, RT.) She testified that she lives near the park (Mountain View
    Park) where the killing of Moises Lopez took place.1 She was with her daughter, Jessica
    Lopez. (Exhibit 1 ­ Oct 6, 2010, RT 13.) She describes what she saw the night the victim
    was beaten and shot. (Exhibit 1 ­ Oct 6, 2010, RT 12.) From her house she could see into


    1
     There is no relation between Magdalena Lopez and Moises Lopez. This needs clarification because
    Moises Lopez mother is coincidentally also named Magdalena Lopez.



                                   SUPPLEMENTAL PETITION
                                           ­5­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4426 Page 6 of 22


    the park and saw some guy (aka the victim Moises Lopez) being beat by others. (Exhibit 1 ­
    Oct 6, 2010, RT 16.) The victim was lying down. (Exhibit 1 ­ Oct 6, 2010, RT 16.) The
    person beating him was standing over him hitting and kicking him. (Exhibit 1 ­ Oct 6, 2010,
    RT 17.) Two more people came over to the beating and assisted in the beating. (Exhibit 1 ­
    Oct 6, 2010, RT 18.) The beating lasted five to ten minutes. (Exhibit 1 ­ Oct 6, 2010, RT
    19.) The men then pulled the victim by his arms and took him to a new location within the
    park. (Exhibit 1 ­ Oct 6, 2010, RT 19.) The men then moved to the trees by the benches in
    the park and left the victim alone. (Exhibit 1 ­ Oct 6, 2010, RT 19.) The men stayed by the
    benches for some time and one of these men went back to where the victim was. That man
    pulled something out of his waistband, pointed it at the victim, and she could hear gunshots.
    (Exhibit 1 ­ Oct 6, 2010, RT 21.) The person who fired the shots was the first person to start
    beating the victim. (Exhibit 1 ­ Oct 6, 2010, RT 22.)
            At the first trial, the prosecution also called Jessica Lopez (Magdalena Lopez’
    daughter) who was also home on the night of the shooting and witnessed the events in the
    park when Moises Lopez was murdered. On the night in question, her attention was drawn
    to the park when she heard noises and someone screaming. (Exhibit 1 ­ Oct 6, 2010, RT
    42.) When she looked into the park, she saw a group of people. (Exhibit 1 ­ Oct 6, 2010,
    RT 43.) There were more than three but less than ten. (Exhibit 1 ­ Oct 6, 2010, RT 44.)
    Some time later, she saw a fight start when someone hit another person (the victim Moises
    Lopez) who was on the floor. (Exhibit 1 ­ Oct 6, 2010, RT 45.) The victim was lying on his
    back. There were three people around him who were kicking him. (Exhibit 1 ­ Oct 6, 2010,
    RT 45.) She stopped watching and went to her room because she does not like violence.
    (Exhibit 1 ­ Oct 6, 2010, RT 46.) She called 911. (Exhibit 1 ­ Oct 6, 2010, RT 47.) She
    then returned to where her mother was and heard gunshots. When she looked into the park
    she saw the victim being shot, but she did not see the person who did the shooting. (Exhibit
    1 ­ Oct 6, 2010, RT 48­49.)
            At the first trial, the prosecution also presented DNA opinion testimony linking a
    pair of bloody gloves found in the backyard of a home that shares a property line with
    Mountain View Park. Shawn Montpetit testified that the blood on the outside of the gloves




                                  SUPPLEMENTAL PETITION
                                          ­6­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4427 Page 7 of 22


    was a single source match to Moises Lopez. Based on this, it is assumed that the gloves
    were worn by one of the three men who attacked Moises. Montpetit swabbed the inside of
    the palm area of the gloves to determine who might have worn them. Montpetit obtained a
    DNA profile for each glove. With regard to item 16­2, the swab of the inside palm area of
    the right glove, Montpetit opined that Petitioner was a possible minor contributor to a DNA
    mixture that included at least three individuals. He testified that the probability that a person
    in the Hispanic population chosen at random would match the DNA profile by chance alone
    was 1/110. (Exhibit 7 ­ Oct 18, 2010, RT 68.) This testimony was presented to advance the
    theory that Petitioner was the one who wore the gloves.
             At the first trial, the prosecution called witnesses to attempt to show Petitioner was
    the shooter. The prosecution called Andres Lopez who identified Petitioner as the shooter.
    This testimony was extremely unreliable as Andres was shown to be drunk and high on
    marijuana at the time of the shooting, he was extremely inconsistent on important facts, and
    had a motive to lie based on believing he would be released from custody.2
             Based on all the testimony in the case, the prosecution argued that Petitioner was
    liable for the murder based on a direct liability theory, i.e., that he was the shooter. The
    prosecution, it should be noted, could have argued and asked for jury instructions on other
    theories of murder assuming they believed he was one of the other two men who beat
    Moises Lopez, but didn’t actually pull the trigger. These include a theory of aiding and
    abetting, co­conspirator liability, and felony murder. The prosecution never presented these
    arguments or theories at the first trial and the jury was not instructed on them.3
             At the first trial, the defense presented a theory that he was not involved in the
    murder at all, either as the direct perpetrator (shooter) or as a co­participant. His presented
    evidence showing that when he arrived at the park with his girl friend, Diana Banuelos, they
    walked up the alley and drank some beers. This was consistent with DNA found on two

    2
      Andres Lopez’ testimony was not convincing and the undersigned counsel can provide more detail
    upon request. For purposes of the arguments herein, it is not particularly relevant.
    3
      In preparation for this supplemental petition, the undersigned counsel obtained the jury
    instructions given at Petitioner’s first trial. The undersigned counsel found no instructions related
    to inchoate theories of murder liability such as adding and abetting, co­conspirator liability or
    felony murder. The undersigned counsel submits this representation as an officer of the court but
    can provide a declaration and a copy of the instructions if the court so orders.



                                     SUPPLEMENTAL PETITION
                                             ­7­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4428 Page 8 of 22


    beer bottles containing Petitioner’s single source DNA profile found in the park by crime
    scene investigators. He and Diana were arguing. They moved down the alley and continued
    to argue near her car where the alley meets Franklin Ave. During the argument, they heard
    gunshots and ran away, eventually stopping at a nearby Home Depot parking lot. Petitioner
    called his brother Victor Dominguez who picked them up and gave them a ride home. This
    theory was supported and corroborated by witnesses Diana Banuelos, Victor Dominguez,
    Siria Ford, Christian Martinez, and Julio Ramirez.
             The defense also deeply cross examined and challenged the prosecution’s DNA
    expert Shawn Montpetit. It also called a DNA expert named Vincent Miller who testified
    that the conclusions of Shawn Montpetit regarding item 16­2 were not supported by
    scientific literature.
             On this evidence, the jury hung in favor of the defense with nine (9) votes for Not
    Guilty and three (3) votes for Guilty. Judge Fraser later dismissed the case citing
    prosecution’s failure to meet its burden of proof at trial.
             At the second trial, the prosecution put on essentially the same case. They called
    both Magdalena Lopez and Jessica Lopez who testified to essentially the same facts as they
    did at the first trial. They recalled Andres Lopez to testify that Petitioner was the shooter.
             The prosecution also presented substantially similar DNA evidence related to the
    bloody gloves arguing again that Petitioner's DNA was on the inside of the gloves.
    However, the DNA testimony slightly improved for the prosecution. This time Shawn
    Montpetit opined that Petitioner was a possible minor contributor to new swabs taken from
    the inside of both the left and right gloves. He testified that the probability that a person
    selected at random would match the DNA profile obtained from the inside palm area of the
    right glove (item 16­3) was 1/450 in the Hispanic population. (April 5, 2011 RT 970 ­
    Previously lodged by the Attorney General.) He testified that the probability that a person
    selected at random would match the DNA profile obtained from the inside palm area of the
    left glove (item 17­3) was 1/65 in the Hispanic population.4 (April 5, 2011 RT 977.)

    4
     It should be noted that this testimony was the basis for the “Brady” violation in that it was, at the time
    Montpetit testified, completely inconsistent with the SDPD’s Lab’s interpretation guidelines. This fact
    was concealed by Montpetit at the time he testified for the prosecution.



                                      SUPPLEMENTAL PETITION
                                              ­8­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4429 Page 9 of 22


             The only other additional evidence the prosecution put on at the second trial was the
    testimony of Glennys Berumen. Ms. Berumen provided testimony that Josue Gutierrez, who
    she knew as “Scrappy” told her that he was at the park on the night of the shooting and he
    saw Petitioner shoot Moises. (April 4 2011 RT 636.) As such, her testimony was in
    furtherance of a direct liability theory (i.e., that Petitioner was the shooter) and not in
    furtherance of a co­conspirator liability theory.
             It should be noted that Ms. Berumen’s testimony was highly unreliable. She
    claimed that she was Moises Lopez’ girlfriend at the time he was murdered. (April 4, 2011
    RT 626.) She gave conflicting accounts to law enforcement of the circumstances of
    Scrappy’s statements including when and where Scrappy made these statements to her, who
    was with him, and what he told her about the killing. For example, she testified that
    Scrappy told her that after the shooting, Petitioner was driven away by Siria Ford. (April 4
    2011 RT 673.) This fact was verifiably false because Ford’s car was found at the scene of
    the shooting and was not driven away from the scene as described by Scrappy’s alleged
    statements.
             The only discernible difference between the prosecution’s presentation at the first
    trial versus the second trial is that they added the charge of conspiracy to commit murder
    and argued as an alternative theory that Petitioner may have been one of the co­participants.
    At neither the first trial nor the second trial did the prosecution call any witness who
    identified Petitioner as one of the other non­shooter co­participants.
             At the second trial, Petitioner claimed, again, that he was not involved in the beating
    and/or murder of Moises Lopez. He again asserted that he was arguing with Diana Banuelos
    where the alley meets Franklin Ave when the shooting occurred. He supported his claim
    with the same witnesses as he called in the first trial. Further, Petitioner attacked the DNA
    evidence in the second trial in a substantially similar way as he did in the first trial; i.e. by
    showing that the conclusions of the expert were not supported by the current scientific
    literature on DNA mixture interpretation.
             Petitioner was found guilty of both murder and conspiracy to commit murder. He
    then pursued an appeal in state court on double jeopardy grounds.




                                    SUPPLEMENTAL PETITION
                                            ­9­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4430 Page 10 of 22


                In appellate briefing Petitioner does not cite Ashe v. Swenson (1970) 397 U.S. 436,
    nor does he argue collateral estoppel. He does however consistently refer to his claim as
    barring retrial. For example, in Petitioner’s reply brief his appellate counsel states “Double
    jeopardy barred retrial in the present case.” (Exhibit 15 ­ Reply Brief, p. 1.) Also, in
    Petitioner’s state petition for review at the CA Supreme Court, Petitioner frames the double
    jeopardy issue in the “Questions Presented for Review.” He asks, “whether a trial court’s
    dismissal of the charges for insufficient evidence (following a hung jury) prohibits retrial
    where the trial court believed the prosecution could still recharge the case.” (Exhibit 16 ­
    Petition for Review, CA Supreme, p. 1.) Petitioner asks the California Supreme Court “to
    use this case as an opportunity to explain that once the trial court dismisses charges for
    insufficient evidence (rather than as the 13th juror) double jeopardy prohibits retrial whether
    or not the trial judge was aware of that point at the time of the ruling.” (Exhibit 16, p. 3) He
    cites the applicable law as the Fifth Amendment to the United States Constitution. (Exhibit
    16, p. 6)
                There are a number of instances in the briefing where Petitioner’s counsel refers to
    the claim as prohibiting the “murder charge.” However, the totality of the brief refers to a
    claim barring retrial. This point is illustrated when petitioner’s appellate attorney
    summarizes his argument in the “Conclusion” section of his Petition for Review at the
    California Supreme Court. He states, “But the primary issue the court is being asked to
    address and explain is whether, as the court ruled in Hatch, double jeopardy prohibits retrial
    where the trial court dismisses charges based on the insufficiency of the evidence…”
    (Exhibit 16, p. 64.)
                It should be noted that the primary issue being examined by the state court of appeal
    was whether an acquittal occurred. The briefing by the parties and the appellate opinion
    appear to assume that an acquittal would bar retrial in the case. For example, the Court of
    Appeal in its unpublished opinion states, “Dominguez contends double jeopardy barred his
    retrial in the second case after the jury deadlocked and the court expressly dismissed
    without prejudice the first case.” (Exhibit 17 ­ 4th DCA Opinion D060019, p. 2) The
    dissenting opinion also assumes that acquittal would bar retrial. “Because I conclude that




                                     SUPPLEMENTAL PETITION
                                             ­ 10 ­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4431 Page 11 of 22


    the second trial was barred under double jeopardy principles, it is unnecessary to consider
    Dominguez’s additional claims.” (Exhibit 18 ­ Dissenting Opinion D060019, p. 1.)
               During the appellate proceedings, the parties never briefed the issues related to
    double jeopardy as it applies separately to the conspiracy to commit murder charge. Such
    oversight may be excusable when considering that, assuming an acquittal occurred, the
    conspiracy would have been barred under state joinder laws, irrespective of the double
    jeopardy analysis. (See Cal. Penal Code § 654 and Kellett v. Superior Court (1966) 63 Cal.
    2d 822.)
               The prosecution is now proceeding on an amended information filed on November
    3, 2017. (Exhibit 19 ­ Amended Information) This information charges a single count of
    conspiracy to commit murder with ten (10) overt acts. Overt acts one (1) through (9) allege
    that Petitioner or “one of the two unidentified co­conspirators” is the principle in the crime
    (aka “the shooter”). For example, overt act number two states “On or about September 13,
    2008, FLORENCIO JOSE DOMINGUEZ or one of the two unidentified co­conspirators
    produced a handgun.” This would leave open the possibility that the prosecution could
    argue the theory that Petitioner is guilty of conspiracy because he was the shooter.
                                       EXHIBITS SUBMITTED
    Petitioner submits the following exhibits in support of the claims presented herein.
               Exhibit 01 ­ (First Trial Transcript ­ October 6, 2010)
               Exhibit 02 ­ (First Trial Transcript ­ October 7, 2010)
               Exhibit 03 ­ (First Trial Transcript ­ October 8, 2010)
               Exhibit 04 ­ (First Trial Transcript ­ October 12, 2010)
               Exhibit 05 ­ (First Trial Transcript ­ October 13, 2010)
               Exhibit 06 ­ (First Trial Transcript ­ October 14, 2010)
               Exhibit 07 ­ (First Trial Transcript ­ October 18, 2010)
               Exhibit 08 ­ (First Trial Transcript ­ October 19, 2010)
               Exhibit 09 ­ (First Trial Transcript ­ October 20, 2010)
               Exhibit 10 ­ (First Trial Transcript ­ October 21, 2010)
               Exhibit 11 ­ (First Trial Transcript ­ October 25, 2010)




                                     SUPPLEMENTAL PETITION
                                             ­ 11 ­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4432 Page 12 of 22


             Exhibit 12 ­ (First Trial Transcript ­ October 26, 2010)
             Exhibit 13 ­ (First Trial Transcript­ November 4, 2010)
             Exhibit 14 ­ Petitioner’s AOB
             Exhibit 15 ­ Petitioner’s Reply Brief
             Exhibit 16 ­ Petitioner’s Petition for Review (CA Supreme)
             Exhibit 17 ­ 4th DCA, Appellate Opinion
             Exhibit 18 ­ 4th DCA, Appellate Dissent
             Exhibit 19 ­ Amended Information
                              CLAIMS UNDER 28 U.S.C. 2241(a)(3)
             Petitioner now claims that he is in custody in violation of the Constitution or laws or
    treaties of the United States within the meaning of 28 U.S.C. 2241(a)(3). Petitioner claims
    that his confinement, while awaiting trial on a conspiracy to commit murder, is a violation of
    the Fifth Amendment of the United States Constitution privilege against being put twice in
    jeopardy. Petitioner prays for an order releasing him from custody and precluding any
    further jury trial.
                                             ARGUMENT
      I.    The standard of review in this petition is de novo.

             When this petition was originally filed, the standard of review was set by AEDPA
    because the statutory authority for relief was 28 U.S.C. § 2254. After remand, and upon the
    election of Petitioner, the statutory authority for relief is now 28 U.S.C. § 2241. This
    relieves Petitioner from the stringent AEDPA standards and reverts to a simple de novo
    standard of review. In Stow v. Murashige, the Ninth Circuit Court of Appeals determined
    that Steven Donald Stow’s habeas petition was properly classified as a 2241 petition (even
    though he had filed it as a 2254 petition) because he was not in custody because of a
    conviction from a state court. (Stow v. Murashige (9th Circ. 2004), 389 F.3d 880, 885.) As
    a result they did “not apply the heightened standards imposed by the Antiterrorism and
    Effective Death Penalty Act of 1996 contained in 28 U.S.C. § 2254.” (Id. at 886.) They
    explained,
             The significance of this determination is that Stow is not required to



                                   SUPPLEMENTAL PETITION
                                           ­ 12 ­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4433 Page 13 of 22


               satisfy the demanding standards of AEDPA embodied in § 2254 to obtain
               habeas relief. That is, we can affirm the district court's judgment by
               concluding de novo that subjecting Stow to a retrial on the attempted
               second degree murder charges would violate his Fifth Amendment right
               against double jeopardy. We need not further consider, as the district
               court did, whether the Hawaii Supreme Court's decision was "contrary
               to" or an "unreasonable application of" clearly established Federal law.

    (Id. at 888.)
               The same analysis applies here. Petitioner initially filed this petition under 28
    U.S.C. § 2254 as a person convicted in state court. While this petition was pending, the
    state court reversed his conviction. Now the court has reclassified his petition as one arising
    out of 28 U.S.C. § 2241. As a result, the court need not analyze the issues presented here
    under the stringent standard of review in AEDPA. Instead, the court should analyze the
    issues de novo and apply and independent analysis of the claims presented.
     II.    This court is not constrained by the exhaustion doctrine and has the power to
            grant habeas relief whether or not Petitioner exhausted his his claims in state
            court.

            “It has been settled since Ex parte Royall, 117 U.S. 241 (1886), that a state prisoner
    must normally exhaust available state judicial remedies before a federal court will entertain
    his petition for habeas corpus.” (Picard v. Connor (1971) 404 U.S. 270, 275.) Unlike 28
    U.S.C. § 2254 which requires exhaustion by its terms, Section 2241 has no exhaustion
    requirement as a prerequisite for relief. Instead decisional law has superimposed exhaustion
    principles to accommodate principles of federalism. (See United States ex rel. Scranton v.
    New York (2d Cir. 1976) 532 F.2d 292, 294.) The exhaustion “requirement” does not limit
    the court’s power, it merely reflects a policy of federal­state comity. (See Picard, 404 U.S.
    at 275.)
            In other words, exhaustion is not required in every case brought pursuant to Section
    2241. For example, there can be legitimate reasons for not requiring exhaustion in state
    court. As explained in a New Jersey District Court decision, “the doctrine does not delimit
    the federal power of habeas corpus, 28 U.S.C. § 2241.” (United States ex rel. Ordog v.
    Yeager (D.N.J. 1969) 299 F.Supp. 321, 330.) “Deference to the state court's post­conviction




                                     SUPPLEMENTAL PETITION
                                             ­ 13 ­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4434 Page 14 of 22


    relief procedure might well result in further delay. Far too much unavoidable delay has been
    occasioned.” (Id.) “Consideration of comity aside, where the error is of such federal
    constitutional dimension as the denial of a fair trial, a federal court having concurrent habeas
    corpus jurisdiction is obliged to act…” (Id. at 331.)
           The court is not hamstrung by the statutory requirement of exhaustion in 28 U.S.C. §
    2254. Since this petition is brought under Section 2241, nothing limits the court jurisdiction
    to excuse the exhaustion requirement.
           In the instant case, requiring further exhaustion from Petitioner would cause undue
    delay and would be futile. Petitioner has already presented his claims in direct appeal and
    the California Court of Appeals has ruled that no acquittal occurred. Thus, his claim would
    be subject to the law of the case doctrine and the state court would almost certainly not
    consider any future double jeopardy claims for conspiracy or any other charges. (See
    People v. Shuey (1975) 13 Cal. 3d 835, 841.)
    III.   In any event, Petitioner adequately exhausted his claims in state court.

           As a general rule, a petitioner satisfies the exhaustion requirement if he presents the
    federal claim to the appropriate state courts in the manner required by state law, thereby
    “afford[ing] the state courts meaningful opportunity to consider [the] allegations of legal
    error.” (Vasquez v. Hillary (1986) 474 U.S. 254, 257.) Petitioner must raise the claim at all
    stages of the states appellate review process. (McCary v. Zavaras (10th Circ. 2010) 398
    Fed. Appx. 399, 402.) However, Petitioner need not also seek collateral review. (See Ward
    v. Wolff (1980), 499 F. Supp. 1129, 1130.)
           “[O]once the federal claim has been fairly presented to the state courts, the
    exhaustion requirement is satisfied.” (Picard, 404 U.S. at 275.) Fairley presented means
    that the same claim Petitioner brings in federal court has been presented in state court.
    “Only if the state courts have had the first opportunity to hear the claim sought to be
    vindicated in a federal habeas proceeding does it make sense to speak of the exhaustion of
    state remedies. Accordingly, we have required a state prisoner to present the state courts
    with the same claim he urges upon the federal courts.” (Id. at 275­276.)
           The legal issue before the court is whether Petitioner pleaded his double jeopardy



                                  SUPPLEMENTAL PETITION
                                          ­ 14 ­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4435 Page 15 of 22


    claim related to the conspiracy to commit murder charge with sufficient clarity to give the
    state court a fair opportunity to make a ruling. “...[T]o satisfy the ‘fairly presented’
    requirement, a petitioner is required to refer to a specific federal constitutional right, a
    particular constitutional provision, a federal constitutional case, or a state case raising a
    pertinent federal constitutional issue.” (Barrett v. Acevedo (8th Circ. 1999) 169 F.3d 1155.)
            In Snell v. Lockhart, the Eighth Circuit found that a claim had been “fairly
    presented” because petitioner specifically referred to due process clause in the appellate
    brief, albiet in “passing reference.” (Snell v. Lockhart (8th Circ. 1994) 14 F.3d 1289,
    1298­99.)
             In the instant case, Petitioner raised the specific constitutional principle of double
    jeopardy in both his direct appeal and in a petition for review at the California Supreme
    Court. Petitioner, admittedly, did not cite Ashe v. Swenson (a case he now relies on in this
    supplemental petition) and did not specifically refer to the conspiracy to commit murder
    charge. He did, however, continuously and unequivocally argue that the “retrial” was barred
    by double jeopardy. And he did cite the 5th Amendment to the United States Constitution as
    well as the Double Jeopardy Clause contained within that Amendment.
             Ashe v. Swenson is a Fifth Amendment Claim. “The ultimate question to be
    determined, then, in the light of Benton v. Maryland, supra , is whether this established rule
    of federal law is embodied in the Fifth Amendment guarantee against double jeopardy. We
    do not hesitate to hold that it is. For whatever else that constitutional guarantee may
    embrace, (citation), it surely protects a man who has been acquitted from having to ‘run the
    gantlet’ a second time.” (Ashe v. Swenson (1970) 397 U.S. 436, 445­446.)
             There is no requirement that Petitioner cite all of the case law that supports his
    claim, or even any case law that supports his claim, to exhaust the claim in state court.
    Petitioner need only cite the constitutional principle, in this case double jeopardy. And he
    did that when he stated that retrial was barred by double jeopardy. Thus, the claim related to
    conspiracy to commit murder is exhausted.
     IV.    The conspiracy charge is barred by double jeopardy.

            In Ashe, supra , 397 U.S. at 446, the United States Supreme Court held that the



                                   SUPPLEMENTAL PETITION
                                           ­ 15 ­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4436 Page 16 of 22


    federal procedural rule of collateral estoppel is embodied in the protections of the Fifth
    Amendment Double Jeopardy Clause. In the early hours of January 10, 1960, six men were
    robbed while playing poker. (Id. at 437.) Ashe, suspected as participating in the robbery,
    was brought to trial on a single count of robbery related to only one of the victims. (Id. at
    438.) Ashe was acquitted after the jury cited insufficiency of the evidence. (Id. at 439.)
    Ashe was retried six (6) weeks later and charged with a single count of Robbery related to
    one of the other victims. (Id.) This time he was convicted. (Id. at 440.) The Supreme
    Court of the United States granted review to determine whether double jeopardy barred his
    second robbery trial. (Id. at 441.)
            The court found that with regard to Ashe’s first robbery trial, “the single rationally
    conceivable issue in dispute before the jury was whether the petitioner had been one of the
    robbers.” (Id. at 445.) Since the jury had found that he was not, retrial was impermissible.”
    Id.) The court reasoned that “once the jury determined by its verdict that the petitioner was
    not one of the robbers, the State could not constitutionally hail him before a new jury to
    litigate that issue again.” (Id. at 446.)
            This case is directly applicable here. Ashe could not be retried related to the robbery
    because his identity as being involved was not established beyond a reasonable doubt.
    Likewise, had the prosecution charged him with conspiracy to commit robbery, that charge
    also would have been precluded by double jeopardy.
            In the instant case, the prosecution failed to establish Petitioner’s involvement in the
    crime at the first trial and he was acquitted. The prosecution certainly could not now
    recharge Petitioner with murder on a theory that he was a one of the co­participants and
    guilty of murder under an aiding and abetting theory or co­conspirator liability theory.
            In Yeager v. United States (2009) 557 U.S. 110, the United States Supreme Court
    applied the double jeopardy/collateral estoppel principle to a case involving securities fraud.
    F. Scott Yeager was brought to trial on dozens of counts related to both fraud and insider
    trading. (Id. at 114.) After a thirteen week trial, Yeager was acquitted on the fraud counts,
    but failed to reach a verdict on the insider trading counts. (Id. at 115.) The government
    sought to retry him on the insider trading counts. (Id.) Yeager moved to dismiss the insider




                                    SUPPLEMENTAL PETITION
                                            ­ 16 ­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4437 Page 17 of 22


    trading counts, arguing that his acquittal as to the fraud counts precluded retrial on the
    insider trading counts. Yeager argued that retrial was precluded because the acquittal of the
    fraud counts necessarily decided that he did not “possess material, nonpublic information”
    related to the company Enron. Because retrial would require the Government prove that
    critical fact, the issue­preclusion component of the Double Jeopardy Clause barred a second
    trial. (Id.)
            After denial of his motion and several appeals, Yeager brought the case the Supreme
    Court. In finding that double jeopardy did bar retrial of Yeager on the insider trading counts
    the court reasoned “courts should ‘examine the record of a prior proceeding, taking into
    account the pleadings, evidence, charge, and other relevant matter, and conclude whether a
    rational jury could have grounded its verdict upon an issue other than that which the
    defendant seeks to foreclose from consideration.’ ” (Id. at 120, quoting Ashe, supra, at 444.)
    The inquiry, it explained, “must be set in a practical frame and viewed with an eye to all the
    circumstances of the proceedings.” (Id.)
            Applying these principles to this case, Judge Fraser’s acquittal of Petitioner on the
    murder charge, foreclosed the issue of his involvement in the offense as either the shooter or
    one of the other two men. This is borne out by a basic analysis of liability for murder.
            Under the facts of this case, it is logically inconsistent for Petitioner to be guilty of
    conspiracy to commit murder and be not guilty of murder. This murder was perpetrated by
    three of the men, all of whom are guilty of murder. The shooter is directly liable under an
    actual malice theory. The other two are guilty of murder under several other inchoate
    theories of liability. These include aiding and abetting liability, co­conspirator liability, and
    (potentially) felony murder liability.Thus, if Petitioner is any one of these individuals, he is
    guilty of murder. Yet after the prosecution was given an opportunity to prove that he was
    one of these individuals, Petitioner was acquitted.
            Petitioner concedes that the prosecution’s sole theory at the first trial was that
    Petitioner was the shooter. But this only bolsters his point. No witnesses identified
    Petitioner as one of the non­shooter co­participants. The judge dismissed/acquitted knowing
    that three individuals perpetrated the crime and Petitioner's identity had not been established




                                    SUPPLEMENTAL PETITION
                                            ­ 17 ­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4438 Page 18 of 22


    beyond a reasonable doubt. Had the judge believed that sufficient evidence was presented to
    identify Petitioner as one of the co­participants, the case would not have been dismissed for
    lack of identity. Had the prosecutor believed it presented sufficient evidence to show
    Petitioner was one of the co­participants, it would have argued inchoate theories of liability
    for murder.
            Consider the illogical precedent that will be set if the court holds a conspiracy trial
    can go forward in this case. Where a crime is perpetrated by multiple individuals, let’s say
    ten (10), and the prosecution believes the defendant is involved, but cannot say which one he
    is, the prosecution would be able to bring the defendant to trial ten times. Each time it
    brings him to trial it would theorize that he is a new perpetrator, until all participants are
    exhausted.
            In this case, could the prosecution bring Petitioner to trial on a theory that he is
    co­participant number 1, lose the case, and then proceed again on a theory that he is
    co­participant number 2? That is essentially what the prosecution is doing here. The
    Prosecution brought Petitioner to trial theorizing he was the direct perpetrator and lost
    because they could not sufficiently identify him. Now they are bringing him to trial on a
    theory that he is a co­participant, with no new evidence to support that theory.
            The case of United States v. Felix (1992) 503 U.S. 378 is distinguishable. In 1987,
    Frank Felix was manufacturing methamphetamine in Oklahoma. At the same time he was
    prosecuted in federal court in Missouri and found guilty of attempt to manufacture
    methamphetamine based on him having illegal chemicals sent to him in Joplin, Missouri.
    (Id. at 380.)
            In 1989, Felix was charged with drug conspiracy in federal court in Oklahoma
    related to his manufacturing of methamphetamine. Some of the overt acts charged in the
    Oklahoma conspiracy were acts in which he was convicted of in Missouri. (Id. at 382.)
            The court held that “prosecution of a defendant for conspiracy, where certain of the
    overt acts relied upon by the Government are based on substantive offenses for which the
    defendant has been previously convicted, does not violate the Double Jeopardy Clause.”
    (Id. at 380­381.) The court reasoned that “a mere overlap in proof between two prosecutions




                                   SUPPLEMENTAL PETITION
                                           ­ 18 ­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4439 Page 19 of 22


    does not establish a double jeopardy violation.” (Id. at 386.)
           Petitioner’s case is not merely an overlap in proof. All of the the overt acts charged
    in the current Amended Information are related to the single incident at issue in this case.
    Except for overt act #10 (which asserts Petitioner ran away after the killing), if any of the
    overt acts in the information were proven, Petitioner would be guilty of murder, the very
    charge with which he was acquitted.
           Even more telling is that the overt acts, as charged in the current information,
    contemplate that Petitioner could be the direct perpetrator, i.e., the shooter. His identity as
    the shooter was unquestionably resolved when he was acquitted. This means that even
    though he was acquitted of murder because the prosecution failed to prove his identity as the
    shooter, the jury in his upcoming case is going to be asked to again decide whether
    Petitioner was the shooter.
           Also, in Felix, the second prosecution was regarding a conspiracy that covered a long
    course of conduct. The overt acts for which Felix had been convicted in a prior prosecution
    were only a small part of the later charged course of conduct that gave rise to the conspiracy.
    The current prosecution of Petitioner is not based on a continuing course of conduct. It is a
    single incident, the same single incident that was presented in court resulting in an acquittal.
    The current prosecution is based on the same essential facts, testimony, and evidence as the
    prior prosecution. There is no new event giving rise to the charged crime and Petitioner was
    acquitted based on lack of identity. In other words, the conspiracy with which Petitioner is
    now being charged is not a related crime with some crossover evidence as was the case in
    Felix. Insead it is essentially the same crime, a beatdown and murder perpetrated by three
    individuals. The upcoming trial is expected to have virtually the same evidence as the prior
    two trials. Felix does not control in this case.
           Likewise, Evanchyk v. Stewart (9th Circ. 2003) 340 F.ed. 933 is also distinguishable
    from Petitioner's case. Michael Evanchyk was tried in Arizona, along with other defendants,
    for multiple crimes that resulted in a death. He was acquitted of first degree murder, but
    convicted of second degree murder and conspiracy to commit first degree murder. Under
    Arizona law a conviction for first degree murder can be based on either an intentional killing




                                   SUPPLEMENTAL PETITION
                                           ­ 19 ­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4440 Page 20 of 22


    or felony murder, which does not require intentional killing. (Id. at 935.)
           On habeas, the federal district court granted Evanchik relief from his conspiracy to
    commit murder conviction on a theory that, based on erroneous jury instructions given, he
    may have been convicted on a theory of conspiracy to commit felony murder, which is not a
    crime in Arizona. (Id. at 938.) The district court ruled that Arizona could retry him on the
    conspiracy to commit murder charge. Evanchyk cross appealed that such retrial would
    violate double jeopardy since he had been acquitted of first degree murder.
           The basis of Evanchyk’s double jeopardy claim was that because he was acquitted of
    first degree murder, he cannot now be found to have premeditated. The Ninth Circuit
    disagreed and ruled that because conspiracy to commit murder and first degree murder, as
    defined under Arizona law, have different elements, Evanchyk could be retried for
    conspiracy to commit murder. (Id. at 942.)
           The Evanchyk decision has no bearing on the analysis in Petitioner’s case. The issue
    at trial was not whether Evanchyk (or the other two identified co­participants) were involved
    in the crimes, but rather whether he harbored the required mental state. Evanchyk’s identity
    as one of the perpetrators was well established. The verdict of not guilty of the first degree
    murder count did not resolve the issue of his involvement. It may have resolved the issue of
    premeditation, but premeditation is not required in conspiracy to commit murder under
    Arizona law.
           Compare this to Petitioner’s case. His involvement in the crime was resolved when
    he was acquitted of murder. The court found specifically that Petitioner was not the shooter.
    The court tacitly found that he was not involved at all when it stated that the prosecution
    failed to meet its burden of proof knowing full well that this murder was perpetrated by
    three individuals. The mental state of the assailants was never even reasonably at issue.
           In Evanchyk, given the factual framework of the case, it was logically consistent for
    Evanchyk to be guilty of conspiracy to commit murder and not guilty of first degree murder.
    His involvement in the crime had been established at the first trial. The only issue was
    whether he harbored a certain mental state. Under the laws of Arizona, he could have been
    guilty of one and not the other and vice versa.




                                  SUPPLEMENTAL PETITION
                                          ­ 20 ­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4441 Page 21 of 22


            As discussed earlier, this logical consistency is not the case with Petitioner.
    Petitioner is guilty of murder if he is any one of the co­participants, either as an aider and
    abettor or based on co­conspirator liability. (See Calcrim 417.) Thus, under the facts of this
    case, it is not possible for Petitioner to be guilty of conspiracy to commit murder and be not
    guilty of murder. And yet, he has been acquitted of murder.
            Finally, the policies behind double jeopardy protections are in full display in this
    case. “[T]he State with all its resources and power should not be allowed to make repeated
    attempts to convict an individual for an alleged offense, thereby subjecting him to
    embarrassment, expense and ordeal and compelling him to live in a continuing state of
    anxiety and insecurity, as well as enhancing the possibility that even though innocent he may
    be found guilty.” (Green v. United States (1957) 355 U.S. 184, 187­188)
            If the Petitioner stands trial, it will be his third time doing so on this case. He was
    acquitted after the first trial. He was convicted after the second trial, but only after the San
    Diego Police Crime Lab withheld exculpatory evidence that would have eviscerated all of
    the inculpatory DNA evidence related to the gloves. Each successive attempt to prosecute
    him increases the probability that he may be convicted even though he may be an innocent
    man.
            Even more fundamental is that the prosecution plays games by losing on a murder
    case and than recharging as a conspiracy to commit murder under the same case facts,
    especially where a conspiracy charge could have been charged in the first trial and the
    defendant was acquitted on the issue of identity. Could the prosecution hereafter charge
    conspiracy arguing that Mr. Dominguez was non­shooter number one, then lose its case and
    recharge conspiracy arguing that Mr. Dominguez was non­shooter number two? There is a
    compelling interest in preventing dangerous prosecutorial abuse illustrated in this case.
    States will be free to treat the first trial as a practice run only to recharge a factually
    indistinguishable case slightly differently in order to secure a conviction. Prosecutors will
    be encouraged to try their cases piecemeal instead of bringing all cognizable charges in one
    action. Such a precedent cannot be tolerated.




                                    SUPPLEMENTAL PETITION
                                            ­ 21 ­
Case 3:14-cv-02890-BAS-RBB Document 38 Filed 02/24/19 PageID.4442 Page 22 of 22


     V.    Irrespective of the court’s decision on the now pending conspiracy to commit
           murder charge, the court should independently rule on whether the murder
           charge is barred by double jeopardy because the district attorney could refile it
           at any time.

           The fact remains that the DA to could amend the information and charge Petitioner
    with first degree murder at any time. It is clear from the circumstances of this case that the
    prosecution dismissed the murder strategically in an attempt to avoid the inevitable ruling
    that Judge Fraser acquitted defendant of murder after the first trial. Such a ruling would
    result in precluding the current conspiracy charge on independent state grounds. (See Cal.
    Penal Code § 654; see also Kellett v. Superior Court (1966) 63 Cal.2d 822.)
           If the court does not resolve the issue of whether the murder charge is precluded
    from retrial under double jeopardy principles, what is stopping the prosecution from refiling
    that charge when this federal petition is resolved? The only way to ensure Petitioner obtains
    the full benefit of his acquittal under the law, is for the court to resolve that issue once and
    for all and rule that Petitioner may not be retried on the murder charge because he was
    acquitted thereof when Hon. Judge Jeffrey Fraser dismissed the case based on the
    prosecution’s failure to meet its burden of proof.
                                            CONCLUSION
           For the reasons stated herein, Petitioner respectfully requests the court grant the
    relief requested.
                                                    Respectfully submitted,
                                                    DATED: February 24, 2019


                                                    /s/ Ma he        J. Speredel zz
                                                    ______________________________
                                                    MATTHEW J. SPEREDELOZZI
                                                    Attorney for
                                                    Florencio Jose Dominguez




                                   SUPPLEMENTAL PETITION
                                           ­ 22 ­
